DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/19/2021 has been entered. Claims 1-6, 8-9, 12-14, 16-19, 23-24, 26, and 30 remain pending in the application and claim 7 has been cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 04/26/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/19/2021, with respect to the interpretation of the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakao/Silverstein and Nakao/Vale (see rejection below).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment assembly” in claims 1, 8, and 30; and “attachment element” in claim 8. The term “attachment assembly” uses the substitute term “assembly” as a generic placeholder, is modified by functional language “configured to engage a distal tip of the endoscopic probe, thereby preventing rearward movement of the cuff relative to the endoscopic probe”; and the term “attachment” that precedes the generic placeholder does not imply any further structure. The term “attachment element” uses the substitute term “element” as a generic placeholder, is modified by the functional language “configured to grasp or attach to a distal end of the endoscopic probe”; and the term “attachment” that precedes the generic placeholder does not imply any further structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (specification page 14; last paragraph – “attachment assembly may be an element such as a clip, hook, button, or any 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 13, 16-17, 19, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US Patent 5,217,001) in view of Silverstein et al. (US Patent 5,025,778), hereinafter known as “Nakao” and “Silverstein,” respectively.
 	With regards to claim 1, Nakao discloses (Figures 7-13B) an endoscopic cuff 82/94 comprising: 

	an inner surface (outer surface of sheath 82, which is located within the webs 94) configured to completely or partially circumferentially encase an endoscopic probe (insertion member 81; Col 1 lines 18-23);
	at least one longitudinal bore 96 formed between the inner and outer surfaces; and 
	an attachment assembly 84/86 (Applicant’s attachment assembly is a clip, a hook, a button or any other suitable element affixed to or formed with the distal end of the endoscopic probe and configured to prevent the probe from passing through the distal end of the cuff and/or preventing the cuff from retracting/rolling back during forward movement/insertion of the probe; Nakao’s attachment assembly is a ring/end cap configuration for attaching the distal end of sheath 82 to the distal end of the insertion member 81, while sealing off the distal end; therefore both Applicant’s and Nakao’s attachment assembly serve similar functions) into the body cavity configured to engage a distal tip of the endoscopic probe 81, thereby preventing rearward movement of the cuff 94 relative to the endoscopic probe 81 (Col 8 lines 11-21); 
	wherein the cuff 94 has a first collapsed configuration (Figure 9) and a second expanded configuration (Figure 10); wherein the expanded configuration (Figure 10) is configured to allow passage of one or more endoscopic accessory devices 97 through the at least one longitudinal bore (Col 8 lines 39-63).
	Nakao is silent wherein in its collapsed configuration the outer diameter of the cuff engaging the endoscopic probe is below 15 mm; and wherein the cuff is formed from a one-piece sheath thereby obviating a need for joining materials.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopic cuff of Nakao to include the one-piece sheath as taught by Silverstein for the purpose of easier maintenance and cleaning of the device as opposed to having multiple elements being combined/attached.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nakao to have an outer diameter of below 15 mm in the collapsed configuration since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nakao would not operate differently with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter be within the claimed ranges to allow for endoscopic accessory devices to fill in the bore, in which Nakao discloses and is ordinary in the art.
	With regards to claim 2, Nakao further discloses wherein the endoscopic cuff 82 is configured completely to encircle the endoscopic probe 81 (Figure 8).
	With regards to claim 3, Nakao further discloses wherein the cuff 94 assumes its expanded configuration (Figure 10) when one or more endoscopic accessory devices 97 are passed through the at least one longitudinal bore 96 (Col 8 lines 49-63).
	With regards to claim 4, Nakao further discloses wherein the cuff 94 resumes its collapsed configuration (Figure 9) when the one or more endoscopic accessory devices 97 are pulled out of the at 
	With regards to claim 5, Nakao further discloses wherein the diameter of the cuff 94 is configured to be enlarged segmentally during passage of the one or more endoscopic accessory devices 97 (Col 8 lines 49-56; the instrument is forcibly inserted to expand the biopsy channel).
	With regards to claim 6, Nakao further discloses wherein the cuff 82 is made from a shape memory polymer (rubber; Col 8 lines 11-15).
	With regards to claim 8, Nakao further discloses wherein the attachment assembly 84/86 comprises an attachment element 84 configured to grasp or attach to a distal end of the endoscopic probe 81 (Col 8 lines 15-21).
	With regards to claim 9, Nakao is silent wherein in its collapsed configuration the outer diameter of the cuff engaging the endoscopic probe is below 13 mm. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nakao to have an outer diameter of below 15 mm in the collapsed configuration since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nakao would not operate differently with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter be within the claimed ranges to allow for endoscopic accessory devices to fill in the bore, in which Nakao discloses and is ordinary in the art.
With regards to claim 13, Nakao further discloses wherein the at least one longitudinal bore 96 is angled related to the endoscopic probe 81, at least along part of its length (Figure 10; each of the four bores are at an angle relative to 81).
	With regards to claim 16, Nakao further discloses wherein the at least one longitudinal bore 96 is sized and shaped to allow withdrawal of large tissue specimens, bowel content and/or foreign bodies therethrough, without requiring withdrawal of the endoscopic probe (Col 9 lines 42-62 discloses a process to capture polyp via the grasping forceps that extend through the biopsy channels (longitudinal bore), therefore the bores are sized and shaped to withdraw tissue specimens).
	With regards to claim 17, Nakao further discloses wherein the at least one longitudinal bore (biopsy channel) comprises a polyp retriever device (forceps 138/140 and snare 142; Col 9 lines 42-62).
	With regards to claim 19, Nakao further discloses comprising an opening at its proximal end (Figure 7 – proximal end of 80 shows the proximal ends of webs 94 through where an endoscopic surgical instrument may be forcibly inserted; the opening the endoscopic surgical instrument goes in through is the “opening” the claim requires), the opening configured to allow withdrawal of a polyp, tissue, bowel content and/or a foreign body collected through the at least one longitudinal bore 96 (the large opening is sized to allow endoscopic instruments to be forcibly inserted, and in Figures 13A-B the use of a polyp retriever device is shown, therefore the large opening is configured for withdrawal of polyp).
	With regards to claim 23, Nakao further discloses comprising a handle anchor 83 having at least one access port (see annotated Figure 8 below), the at least one access port configured to provide access of the one or more endoscopic accessory devices 97 to the at least one longitudinal bore 96.

    PNG
    media_image1.png
    301
    440
    media_image1.png
    Greyscale

	With regards to claim 24, Nakao further discloses wherein expansion of the cuff 94 increases an outer diameter of the cuff 94 while leaving an inner diameter of the cuff unaffected (Figure 10; 94 expands while the inside of 82 remains unaffected), thereby increasing the diameter of the at least one longitudinal bore 96.
	With regards to claim 26, Nakao further discloses comprising at least two longitudinal bores 96/98; wherein at least one of the at least two longitudinal bores is larger than the remainder of the at least two longitudinal bores (96 is larger than 98).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao/Silverstein in view of Mitelberg et al. (US PGPub 2009/0287045), hereinafter known as “Mitelberg.”
With regards to claim 12, Nakao/Silverstein disclose the endoscopic cuff as claimed in claim 1. Nakao/Silverstein are silent wherein the at least one longitudinal bore comprises a smoothing layer configured to allow for essential smooth passage of endoscopic accessory devices therethrough.
However, in the same field of endeavor, Mitelberg teaches (Figures 36-37) an endoscope system 410 that comprises a silicone lining 444 on the inner surface of the tube 414 to provide a smooth lumen for endoscope passage (Paragraph 63-64).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao/Silverstein in view of Matsumoto et al. (US PGPub 2006/0058583), hereinafter known as “Matsumoto.”
With regards to claim 14, Nakao/Silverstein disclose the endoscopic cuff as claimed in claim 1. Nakao/Silverstein are silent wherein the cuff comprises a plurality of pores opening into the at least one longitudinal bore, the plurality of pores containing a smoothening fluid; wherein the diameter of the pores is configured to increase when the cuff assumes its expanded position, thereby causing said smoothening fluid to spread on the wall of the at least one longitudinal bore.
However, in the same field of endeavor, Matsumoto teaches (Figure 1) an endoscope with multiple longitudinal bores 2/3/4/5/6. These bores are respectively covered by a lubricating material layer 7 formed of a porous carbonaceous material (Paragraphs 40-41). The resulting device therefore by using a porous, lubricating layer of Matsumoto, the diameters of the pores would seemingly increase when the cuff assumes its expanded position by way of the endoscopic surgical instruments of Nakao forcibly inserting itself through the bore (Col 8 lines 49-63 of Nakao). The lubricating layer of Matsumoto would cause the fluid to then spread on the wall of the at least one longitudinal bore.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopic cuff of Nakao/Silverstein for the lubricating porous cuff of Matsumoto for the purpose of a smooth delivery of endoscopic surgical instruments, as well as being excellent in adhesion to metal, adhesion to fiber, lubricity, corrosion resistance, and heat resistance (Paragraph 27 of Matsumoto). 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao/Silverstein in view of Vale et al. (US PGPub 2019/0167287), hereinafter known as “Vale.”
	With regards to claim 18, Nakao/Silverstein disclose the endoscopic cuff as claimed in claim 17. Nakao further discloses wherein a polyp retriever device 138/142/144 comprises a net 144 configured to catch the polyp PLP (figure 13B; Col 9 lines 42-62). Nakao/Silverstein are silent wherein the polyp retriever device comprises an inflatable balloon positioned proximally to the net and configured to enlarge at least one longitudinal bore prior to retrieving a polyp, tissue, bowel content or a foreign body therethrough.
	However, in the same field of endeavor, Vale (Figures 9A-9D) teaches wherein an inflatable balloon 704 positioned proximally to the net 701 and configured to enlarge at least one longitudinal bore prior to retrieving a polyp, tissue, bowel content or a foreign body therethrough (paragraph 166).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopic cuff of Nakao/Silverstein to include the inflatable balloon of Vale for the purpose of assisting in withdrawing the clot safely into the catheter (paragraph 166 of Vale).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao in view of Vale.
With regards to claim 30, Nakao discloses (Figures 7-13B) an endoscopic cuff 82/94 comprising: 
	an outer surface (outer surface of webs 94) configured to allow access of the cuff 94 to tight tissue locations (Figure 13A); 
	an inner surface (outer surface of sheath 82, which is located within the webs 94) configured to circumferentially encase an endoscopic probe (insertion member 81; Col 1 lines 18-23); at least one longitudinal bore 96 formed between the inner and outer surfaces; and 
	an attachment assembly 84/86 (Applicant’s attachment assembly is a clip, a hook, a button or any other suitable element affixed to or formed with the distal end of the endoscopic probe and 
	a polyp retriever device 138/142/144 configured for insertion through the at least one longitudinal bore (biopsy channel; Col 9 lines 51-62), the polyp retriever device comprising a net 144 configured to catch the polyp PLP (figure 13B; Col 9 lines 42-62);
	wherein the cuff 94 has a first collapsed configuration (Figure 9) and a second expanded configuration (Figure 10).
	Nakao is silent wherein the polyp retriever device comprises an inflatable balloon positioned proximally to the net and configured to enlarge at least one longitudinal bore prior to retrieving a polyp, tissue, bowel content or a foreign body therethrough.
	However, in the same field of endeavor, Vale (Figures 9A-9D) teaches wherein an inflatable balloon 704 positioned proximally to the net 701 and configured to enlarge at least one longitudinal bore prior to retrieving a polyp, tissue, bowel content or a foreign body therethrough (paragraph 166).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the endoscopic cuff of Nakao to include the inflatable balloon of Vale for the purpose of assisting in withdrawing the clot safely into the catheter (paragraph 166 of Vale).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/18/2021



/Ryan J. Severson/Primary Examiner, Art Unit 3771